Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered.
RESPONSE TO ARGUMENTS 
Applicant amendments and arguments filed 03/01/21 are acknowledged.  After carefully considering applicant arguments, claim limitations and prior art references, examiner respectfully disagrees.
Applicant Argument 1
	Applicant submits that terms “re-identification” in Zeng reference and “classification” in applicant claims do not sufficiently overlap.  Specifically, applicant submits Zeng’s introduction discloses “Person re-identification (re-id) aims to identify an individual in different time, locations or different views, considering a large set of candidate targets recognized before.” Applicant continues submitting Zeng’s section 3.1 notes an assumption specific to re-id in stating that ‘re-id’ often assumes that people wear the same clothes’ – applicant concludes this is not the same as classification. 
Zeng’s person re-identification (re-id) aims to identify an individual in different time, locations or different views, considering a large set of candidate targets recognized before.” Re-identifies is described above as identifying individuals.  Examiner submits individual identification is classification.  Identification uses a specific feature or features contained in an individual to place the individual into a category vs. an individual which does not contain said feature or features.  Examiner resubmits Identification and Classification sufficiently overlap.  In view of above arguments, examiner submits grounds of rejection are sufficient and respectfully maintained. 
Applicant Argument 2
	Applicant submits outstanding 103 rejection relies on merely conclusory rationale in combining Binning in view of Liu & Zeng.  Applicant submits examiner must positively explain the motivation.
	In response, examiner submits MPEP 2141 III. Rationales to Support Rejections under 35 U.S.C. 103 outlines rationales that may support a conclusion of obviousness (“KSR” decision) which include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Examiner submits 103 rejections going forward will attach one of the above rationales.  Examiner also submits after careful review of current 103 practices, examiner’s 103 rejections are sufficient to establish a prima facie case of obviousness.  Examiner submits applicant review MPEP 2141 as guidance for overcoming 103 rejections.  In view of above arguments, examiner submits grounds of rejection are sufficient and respectfully maintained. 
Applicant Argument 3
	Applicant asserts prior art references Binning & Liu should be compared with instant application in determining same field of endeavor for obviousness.  
	In response, examiner submits applicant instant application publication Stanitsas et al. (U.S. Publication 2018/0165809), primary reference Binning et al. (U.S. Publication 2011/0268331) and modification reference Liu (U.S. Publication 2016/0292847) are all in the found in the same field of endeavor of medical imaging and patient body part condition identification (Stanitsas’s [0004-0006]), (Binning’s Para. 0002, 0004) & (Liu’s Para. 0006).  
	In view of above arguments, examiner submits above references are found sufficiently in the same field of endeavor. 
Applicant Argument 4
Binning in view of Liu & Zeng.   
In response, examiner submits MPEP 2141 III. Rationales to Support Rejections under 35 U.S.C. 103 outlines rationales that may support a conclusion of obviousness (“KSR” decision) which include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Examiner submits 103 rejections going forward will attach one of the above rationales.  Examiner also submits after careful review of current 103 practices, examiner’s 103 rejections are sufficient to establish a prima facie case of obviousness.  Examiner submits applicant review maintained. 
Applicant Argument 5
Applicant submits McCarthy 103 requires more rejection specificity. In response, examiner submits MPEP 2141 III. Rationales to Support Rejections under 35 U.S.C. 103 outlines rationales that may support a conclusion of obviousness (“KSR” decision) which include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Examiner submits 103 rejections going forward will attach one of the above rationales.  Examiner also submits after careful review of current 103 practices, examiner’s 103 rejections maintained. 
Applicant Argument 6
Applicant submits Zeng’s 3.1 wherein Page 50 Right Side discloses the spatiogram is calculated from exploited channels include normalized color spaces does not disclose claim limitation “wherein the multi-channel spatiogram incorporates a normalized RGB color space component in the signal”.  After reviewing applicant arguments, prior art references and claim limitations, examiner respectfully disagrees. 
	In response, examiner continues to submit that Zeng discloses Section 3.1 Page 50 Right Side discloses the spatiogram is calculated from exploited channels include normalized color spaces.  In view of above arguments, examiner submits rejection is sufficient and respectfully maintained. 
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over
Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578)
1, Binning discloses a system comprising: 5an imager (13, Abstract discloses digital images are acquired from tissue samples and CT and MRI scans) configured to provide a plurality of tissue images (19, Fig. 9 & Para. 0115 discloses system 10, Fig. 1 acquiring digital images which include digital images of tissue slices 12, Fig. 1, digital images of CT scans 13, Fig.1 or digital images of blood) ; a processor (15, Para. 0039 & Fig. 1 discloses data analysis server performing classification, quantification and evaluation) coupled to the imager (13, Fig. 1 & Para. 0038) and configured to receive the plurality of images (Para. 0039 discloses using statistical values from patient images to facilitate classification) , the processor (15, Para. 0039 & Fig. 1) coupled to a memory (16 ‘database of patient data’ wherein a digital image is stored in the database, Fig. 1 & Para. 0005, 0045), and an output module (11 ‘display of patient profile’, Fig. 1 & Para. 0035, 0106, 0121) coupled to the processor (15, Para. 0039 & Fig. 1), the output module (11 ‘display of patient profile’, Fig. 1 & Para. 0035, 0106, 0121) configured to provide a three dimensional representation of the tissue (Para. 0013, 0098, 0122 discloses when the user selects the volume of the calcification with falls outside of the normal range, the system 10 via 11 ‘display’ displays the calcification in three dimensions, Fig. 5A).
Binning is silent to the memory having instructions for determining classification of a region of tissue associated with the plurality of tissue images.
However, Liu in the same field of endeavor of medical imaging and patient body part condition identification (Binning’s Para. 0002, 0004) & (Liu’s Para. 0006) discloses the memory (Para. 0053 discloses (c) a memory storing instructions executable by said processor) having instructions for determining classification of a region of tissue associated with the plurality of tissue images (Para. 0053 discloses step (e) wherein result is display 3D brain image showing classification of brain tissues, segmentation of different brain portions).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to streamline surgical workflow for better clinical outcomes.
Binning in view of Liu is silent to wherein determining classification includes fusing discriminator outputs 10from a region covariance descriptor and from a normalized color histogram discriminator.
However, Zeng discloses wherein determining classification (Person re-identification, See Introduction wherein individuals are identified (e.g. classified) in different times, locations or different views via a Hybrid Spatiogram and Covariance Descriptor “HSCD”) includes fusing discriminator (Page 49 Left Side discloses HSCD is fused with a spatiogram feature and a covariance feature) outputs 10from a region covariance descriptor (See 3.2 “Multi-Statistics on Pyramid of Covariance”) and from a normalized color histogram discriminator (See 3.1 “Multi-Channel Spatio-Histogram wherein the multi-channel spatiogram incorporates a normalized RGB color space component in the signal)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to incorporate a good intra-class invariance which does not require complicated preprocessing, outperforming all other feature bas3ed methods. Also, this method achieves a significant result with rather small computational cost. (See Introduction)
Binning in view of Liu & Zeng is silent to the use of histopathological images in tissue analysis and classification. 
However, Grady’s [0003, 0024, and 0055] in the same field of endeavor of medical imaging for tissue analysis and classification (Abstract, [0001-0006]) discloses the use of histopathological images in the examination of tissue samples to create a model to more easily offer insight into diseases affecting tissue [0003, 0024, and 0055])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to provide tissue visualization on a microscopic level [0003]. 
As to claim 3, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1. In addition, Zeng discloses wherein the processor is configured to receive an 20output from the normalized color histogram discriminator corresponds to a normalized histogram. (See 3.1 “Multi-Channel Spatio-Histogram wherein the multi-channel spatiogram incorporates a normalized RGB color space component in the signal)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of Mahoor et al. (U.S. Publication 2017/0053398)
2, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1. In addition, Zeng discloses fuse discriminator output from the region covariance descriptor and normalized color histogram discriminator. (Person re-identification, See Introduction wherein individuals are identified (e.g. classified) in different times, locations or different views via a Hybrid Spatiogram and Covariance Descriptor “HSCD”)
Binning in view of Liu, Zeng & Grady is silent to fusing via a positive definite kernel matrix generated from color histograms.
However, Mahoor discloses fusing via a positive definite kernel matrix generated (830, Fig. 8 & Para. 0077) from color histograms (826, Fig. 8 & Para. 0070, 0075, 0077).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to combine a plurality of features efficiently. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of SIGAL et al. (U.S. Publication 2014/0198948)
As to claim 4, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to receive an output from the region covariance descriptor in which the region covariance 25descriptor provides covariance matrix of five dimensions.
However, SIGAL’s Paragraph 0019 discloses wherein the processor is configured to receive an output from the region covariance descriptor in which the region covariance 25 descriptor provides covariance matrix of five dimensions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to facilitate background subtraction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of Melkumyan et al. (U.S. Publication 2010/0174514)
As to claim 5, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on a covariance-kernel descriptor.
However, Melkumyan’s Paragraphs 0058 discloses wherein the processor is configured to determine a classification based on a covariance-kernel descriptor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to enhance classification efficiency (See Para. 0057-0059)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor”, GRADY et al. (U.S. Publication 2015/0302578) & Melkumyan et al. (U.S. Publication 2010/0174514) as applied in claim 1, above further in view of Perona et al. (U.S. Patent 9,092,458)
As to claim 6, Binning in view of Liu, Zeng, Grady & Melkumyan discloses everything as disclosed in claim 5 but is silent to wherein the processor is configured to determine a classification based on a bag of visual words representation and based on scale invariant feature transform descriptors.
However, Perona’s Col. 4 Lines 29-48 & Col. 6 Lines 11-36 discloses wherein the processor is configured to determine a classification based on a bag of visual words representation and based on scale invariant feature transform descriptors.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng, Grady & Melkumyan’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to classify or identify image graphics.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of LIU et al. (Chinese Publication 105740908)
7, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on a sparse code and a dictionary matrix.
However, LIU’s Abstract discloses wherein the processor is configured to determine a classification based on a sparse code and a dictionary matrix.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to improve performance of classifiers. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of Moloney et al. (U.S. Patent 9,639,777)
As to claim 8, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to determine a classification based on at least one of a bank of Gabor filters, a histogram of 10 oriented gradients, a plurality of Fisher vectors, and a convoluted neural network model.
However, Moloney discloses wherein the processor is configured to determine a classification based on at least one of a bank of Gabor filters, a histogram of 10oriented gradients (See Abstract), a plurality of Fisher vectors, and a convoluted neural network model.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to improve classification efficiency.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Liu et al. (U.S. Publication 2016/0292847), Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor” & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 1, above further in view of PARK (U.S. Publication 2017/0041529)
As to claim 9, Binning in view of Liu, Zeng & Grady discloses everything as disclosed in claim 1 but is silent to wherein the imager includes a graphical user interface.
However, PARK discloses wherein the imager (100, Fig. 1A) includes a graphical user interface (via 151, Para. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng & Grady’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to streamline camera control. 
As to claim 10, Binning in view of Liu, Zeng, Grady & PARK discloses everything as disclosed in claim 9 but is silent to wherein the graphical user interface is configured to allow user selection of magnification of an image.
However, PARK discloses wherein the graphical user interface is configured to allow user selection of magnification of an image. (Para. 0106)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng, Grady & PARK’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to varying zooming settings with fluidity.
As to claim 11, Binning in view of Liu, Zeng, Grady & PARK discloses everything as disclosed in claim 9 but is silent to wherein the graphical user interface is configured to 20allow user selection of the region.
However, PARK discloses wherein the graphical user interface is configured to 20allow user selection of the region. (Para. 0153)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Liu, Zeng, Grady & PARK’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to facilitate region identification.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of McCarthy et al. (U.S Patent 6,360,021) & GRADY et al. (U.S. Publication 2015/0302578)
As to claim 12, Suzuki discloses a method comprising: implementing an active training scheme using a plurality of training images (104, Fig. 1a & Para. 0117 discloses training images) and a multi-stage convolutional neural network system (100, Fig. 1a & Para. 0116 discloses a massive training artificial neural network… Para. 0118 discloses the number of layers is preferably at least three (e.g. multi-stage)…Para. 0075, 0115, 0143, 0157, 0224 discloses the multilayer ANN is employed as a convolution kernel of a filter (i.e. convolution layer)) wherein the images (Para. 0231 discloses MTANN is trained to distinguish between typical nodules and typical non-nodules (normal tissues and structures)…. The trained MTANN is then applied to a medical image such as a CT image (section);
Suzuki is silent to applying uncertainty quantification for data sampling. 
However, McCarthy Column 15 Lines 30-56 & Column 29 Lines 52-66 discloses applying uncertainty quantification for data sampling. (Col. 29 Lines 53-66 discloses uncertainty signal (i.e. quantification), or its post control-task representation, may be used to control: …the rate at which data are to be sampled or coded)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to control the selection of processes and tasks; the rate at which data are to be sampled or coded; the amount by which data are to be emphasized or de-emphasized. (See Column 29 Lines 52-66 for full list of possible motivations)
Suzuki in view of McCarthy is silent to the use of histopathological images in tissue analysis and classification. 
However, Grady’s [0003, 0024, and 0055] in the same field of endeavor of medical imaging for tissue analysis and classification (Abstract, [0001-0006]) discloses the use of histopathological images in the examination of tissue samples to create a model to more easily offer insight into diseases affecting tissue [0003, 0024, and 0055])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of McCarthy’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to provide tissue visualization on a microscopic level [0003]. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of McCarthy et al. (U.S Patent 6,360,021) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 12, above further in view of Porikli et al. (U.S. Publication 2010/0250473)
As to claim 13, Suzuki in view of McCarthy & GRADY discloses everything as disclosed in claim 12 but is silent to wherein applying the uncertainty quantification includes calculating a discrete class entropy over a probabilistic output.
However, Porikli discloses wherein applying the uncertainty quantification includes calculating a discrete class entropy over a probabilistic output. (See Abstract & Para. 0035 & 0039)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of McCarthy & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to further enhance classification membership certainty. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of McCarthy et al. (U.S Patent 6,360,021) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 12, above further in view of Osborn et al. (U.S. Publication 2012/0066253)
As to claim 14, Suzuki in view of McCarthy & GRADY discloses everything as disclosed in claim 12 but is silent to wherein applying the uncertainty quantification includes calculating a best-versus-second-best-class probability.
However, Osborn discloses wherein applying the uncertainty quantification includes calculating a best-versus-second-best-class probability. (Para. 0032-0033)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of McCarthy & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to identify ambiguous classifier output (Para. 0032)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Publication 2003/0194124) in view of McCarthy et al. (U.S Patent 6,360,021) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 12, above further in view of Wechsler et al. (U.S Publication 2011/0135166)
As to claim 15, Suzuki in view of McCarthy & GRADY discloses everything as disclosed in claim 12 but is silent to wherein applying the uncertainty quantification 5includes calculating disagreement between a data sample and a k-nearest neighbors in a feature space.
However, Wechsler discloses wherein applying the uncertainty quantification 5includes calculating disagreement between a data sample and a k-nearest neighbors in a feature space. (Para. 0093 discloses calculating a strangeness measure (disagreement) between k nearest neighbor in a class)(Para. 0093 discloses this process occurs under a randomness/strangeness approximation (e.g. uncertainty quantification) 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki in view of McCarthy & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to identify randomness in data with more reliability. 
16 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor”, Mahoor et al. (U.S. Publication 2017/0053398) & GRADY et al. (U.S. Publication 2015/0302578)
As to claim 16, Binning discloses a method comprising: receiving sample data corresponding to tissue images (19, Fig. 9 & Para. 0115 discloses system 10, Fig. 1 acquiring digital images which include digital images of tissue slices 12, Fig. 1, digital images of CT scans 13, Fig.1 or digital images of blood);10 generating a three dimensional output corresponding to the tissue. (Para. 0013, 0098, 0122 discloses when the user selects the volume of the calcification with falls outside of the normal range, the system 10 via 11 ‘display’ displays the calcification in three dimensions, Fig. 5A).
Binning is silent to generating region covariance matrices corresponding to a set of features extracted from the sample data; generating normalized color histograms based on the sample data.
However, Zeng discloses generating region covariance matrices corresponding to a set of features extracted from the sample data (See 3.2 “Multi-Statistics on Pyramid of Covariance”); generating normalized color histograms based on the sample data (See 3.1 “Multi-Channel Spatio-Histogram wherein the multi-channel spatiogram incorporates a normalized RGB color space component in the signal). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to incorporate a good intra-class invariance which does not require complicated preprocessing, outperforming all other feature bas3ed methods. Also, this method achieves a significant result with rather small computational cost. (See Introduction)
Binning in view of Zeng is silent to fusing the matrices and the histograms to discern cancerous tissue.
However, Mahoor discloses fusing (830, Fig. 8 & Para. 0065, 0077) the matrices (822, Fig. 8 & Para. 0072) and the histograms (826, Fig. 8 & Para. 0077) to discern cancerous tissue (840, Fig. 8 & Para. 0078, Abstract and disclose identifying and grading cancer in tissue samples).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Zeng’s disclosure to include the above limitations in order to identify individual stages of cancer progress (See Paragraphs 0030-0031)
Binning in view of Zeng & Mahoor is silent to the use of histopathological images in tissue analysis and classification. 
However, Grady’s [0003, 0024, and 0055] in the same field of endeavor of medical imaging for tissue analysis and classification (Abstract, [0001-0006]) discloses the use of histopathological images in the examination of tissue samples to create a model to more easily offer insight into diseases affecting tissue [0003, 0024, and 0055])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Zeng & Mahoor’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to provide tissue visualization on a microscopic level [0003]. 
17 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor”, Mahoor et al. (U.S. Publication 2017/0053398) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 16, above further in view of Ma et al. (U.S. Publication 2008/0205773)
As to claim 17, Binning in view of Zeng, Mahoor & GRADY discloses everything as disclosed in claim 16 but is silent to wherein generating the region covariance matrices includes generating a matrix having an R channel, a G channel, a B channel, an x- axis first order gradient, and a y-axis first order gradient.
However, Ma’s Paragraph 0038 discloses wherein generating the region covariance matrices includes generating a matrix having an R channel, a G channel, a B channel, an x- axis first order gradient, and a y-axis first order gradient.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Zeng, Mahoor & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to ascertain similarities between video sequences. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor”, Mahoor et al. (U.S. Publication 2017/0053398) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 16, above further in view of Ptucha et al. (U.S. Publication 2015/0049910)
18, Binning in view of Zeng, Mahoor & GRADY discloses everything as disclosed in claim 16 but is silent to wherein generating normalized color histograms includes computing a plurality of bins for each of a R color channel, a G color channel, and a B color channel.
However, Ptucha’s Paragraph 0063 discloses wherein generating normalized color histograms includes computing a plurality of bins for each of a R color channel, a G color channel, and a B color channel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Zeng, Mahoor & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to design high level features for photo quality assessment. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Binning et al. (U.S. Publication 2011/0068331) in view of Zeng et al. NPL “Efficient Person Re-identification by Hybrid Spatiogram and Covariance Descriptor”, Mahoor et al. (U.S. Publication 2017/0053398) & GRADY et al. (U.S. Publication 2015/0302578) as applied in claim 16, above further in view of Werahera et al. (U.S. Publication 2013/0310680)
As to claim 19, Binning in view of Zeng, Mahoor & GRADY discloses everything as disclosed in claim 16 but is silent to wherein generating the three dimensional output 25 corresponding to the tissue includes classifying tissue as malignant.
However, Werahera’s Paragraph 0070 discloses wherein generating the three dimensional output 25 corresponding to the tissue includes classifying tissue as malignant.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Binning in view of Zeng, Mahoor & GRADY’s disclosure to include the above limitations under KSR rationale (A) combining prior art elements according to known method to yield predictable results in order to provide an in depth accounting of tissue status. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661